DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election without traverse of Group II invention filed on 29 August 2022 is acknowledged.  
Applicant’s preliminary amendment filed on 29 August 2022 is acknowledged and entered.  Following the amendment, the original claims 1-8 are canceled.   
Note, the original claims 9-11 are misnumbered claims 10-12 in the instant preliminary amendment, which are renumbered or treated as claims 9-11.  Appropriate correction is required.
Currently, claims 9-11 (“10-12”) are pending and under consideration.  	

Interview Summary
See attached PTO-413/413b.

Formal Matters:
Priority acknowledgement
This application claims benefit of U.S. provisional application 62/976,582 filed 02/14/2020, which is acknowledged.  

Claims
Claims 9-11 (“10-12”) are objected to for the following informalities, appropriate correction is required for each item:
Claim 9 recites “a complementarity determining region heavy chain 1 (CDRH1)” in lines 4-5; and “a complementarity determining region light chain 1 (CDRL1)” in lines 7-8; the following is suggested: “a heavy chain complementarity determining region 1 (HCDR1)”; and “a light chain complementarity determining region 1 (LCDR1)” (see the specification page 31, 2nd and 4th paragraphs, for example).  
Claim 10 recites “a heavy chain variable region of the amino acid sequence of SEQ ID NO:7 and a light chain variable region of the amino acid sequence of SEQ ID NO:8”; the following is suggested: “a heavy chain variable region comprising the amino acid sequence of SEQ ID NO:7 and a light chain variable region comprising the amino acid sequence of SEQ ID NO:8”.  
Claim 11 recites “a heavy chain of the amino acid sequence of SEQ ID NO: 10 and a light chain of the amino acid sequence of SEQ ID NO:1”; the following is suggested: “a heavy chain comprising the amino acid sequence of SEQ ID NO: 10 and a light chain comprising the amino acid sequence of SEQ ID NO:11”.  Note, “SEQ ID NO:1” in claim 11 has been treated as “SEQ ID NO: 11” (see interview summary attached).

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 9 and 10 (“10 and 11”) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 10,765,724 Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1, 8 and 9 of ‘724 patent are drawn to a method of treating psoriasis with a pharmaceutical composition comprising an antibody to both IL-12 and IL-23, wherein the antibody comprises a VH of SEQ ID NO: 7 and a VL of SEQ ID NO: 8; or CDRs of SEQ ID NO: 1-6, respectively.  SEQ ID NO: 1-8 of ‘724 patent are 100% to the present SEQ ID NO: 1-8, respectively.  As such, claims 1, 8 and 9 of ‘724 patent anticipate the present claims 9 and 10. 
Therefore, the conflicting claims are not patentably distinct from each other.  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-11 (“10-12”) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgantas et al. (US 2018/0252728, 9/6/2018).
Georgantas discloses a method of treating an IL23-mediated disease in a patient, comprising administering an IL23 antagonist, wherein the IL23 antagonist is an anti-IL23 antibody or antigen-binding fragment thereof comprising, among others, ustekinumab (page 1, [0008] - [0010]; page 2, [0017]; and claim 13, for example).  Additionally, Georgantas teaches that ustekinumab comprises the heavy chain (HC) of SEQ ID NO: 17, and the light chain (LC) of SEQ ID NO: 18 (page 36), which sequences are 100% identical to the present HC of SEQ ID NO: 10 and LC of SEQ ID NO: 11, respectively.  Further, since ustekinumab is administered to a patient, it indicates that it is in a form of a pharmaceutical composition.  Therefore, the reference anticipates claims 9-11 (“10-12”).  Note, with respect to the use limitation of “for treating moderately to severely active ulcerative colitis (UC) in a subject in need thereof”; and the various clinical endpoints of (a) - (n) recited in claim 9, they do not in any way alter the structure of the product, i.e., the antibody, therefore, such limitations do not carry patentable weight for the claimed product.  

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
9/16/22